Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
November 4, 2014, by and between Motorola Solutions, Inc. (the “Acquiror”) and
ValueAct Capital Master Fund, L.P. (“ValueAct”).

The parties hereby agree as follows:

1. Simultaneously with the execution and delivery of this Agreement, the
Acquiror irrevocably purchases from ValueAct and ValueAct irrevocably sells,
conveys, transfers and delivers to the Acquiror (subject to receipt of the
payment provided herein) 11,319,047 common shares, par value $0.01 per share
(“Shares”) of the Acquiror, free and clear of all Encumbrances at $66.26 per
Share in cash for aggregate cash consideration of $750,000,054.22. ValueAct
reserves the right to specifically identify which shares of Acquiror common
stock shall constitute the Shares being sold to the Acquiror pursuant to this
Agreement. As soon as practicable after the execution of this Agreement (but in
no event later than 9:00 am Eastern Standard Time on November 7, 2014), ValueAct
shall deliver, or cause its custodian to deliver, such Shares as directed by the
Acquiror (via a DTC PTS terminal transfer) and the Acquiror shall initiate a
wire transfer, to the account identified by ValueAct to the Acquiror
simultaneously with the execution hereof, of the purchase price set forth above.

2. Except as expressly set forth in this Agreement, all fees and expenses
incurred by each party hereto in connection with the matters contemplated by
this Agreement shall be borne by the party incurring such fees or expenses,
including the fees and expenses of any investment banks, attorneys, accountants
or other experts or advisors retained by such party.

3. Each party shall execute such other documents and instruments and take such
other actions as are reasonably requested by another party hereto to carry out
the provisions hereof and the transactions contemplated hereby. Each party
acknowledges that the other parties are obligated to disclose and file a copy of
this Agreement pursuant to U.S. securities laws and agrees that nothing in this
Agreement shall restrict the parties’ ability to make such disclosures or
filings. On the date hereof and following the execution of this Agreement, the
Acquiror shall issue a press release substantially in the form attached hereto
as Exhibit A, announcing certain terms of this Agreement. ValueAct hereby agrees
not to issue any press release, or make any public announcement or public
statement, regarding the matters pursuant to which this Agreement relates that
are inconsistent with such press release. Promptly following the date hereof,
ValueAct shall cause to be filed with the Securities and Exchange Commission
(the “SEC”) an amendment to its Schedule 13D that has been previously filed with
the SEC, and prior to filing such amendment shall provide the Acquiror and its
counsel a reasonable opportunity to review and comment upon such amendment and
shall consider any such comments in good faith.



--------------------------------------------------------------------------------

4. ValueAct hereby represents and warrants to the Acquiror that it is a
sophisticated investor and knows that the Acquiror may be in possession of
material, nonpublic information regarding the Acquiror and its condition
(financial and otherwise), results of operations, businesses, properties, plans
and prospects and that such information could be material to ValueAct’s decision
to sell the Shares or otherwise materially adverse to the interests of ValueAct,
and agrees that the Acquiror shall have no obligation to disclose such
information or any other information to ValueAct. ValueAct hereby represents and
warrants to the Acquiror that it has adequate information concerning the
business and financial condition of the Acquiror to make an informed decision
regarding the sale of the Shares and has, independently and without reliance
upon the Acquiror, made its own analysis and decision to sell the Shares.

5. ValueAct hereby represents and warrants to the Acquiror that:

(a) ValueAct is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. ValueAct has the full right, power
and authority to enter into and perform its respective obligations under this
Agreement. All action on the part of ValueAct necessary for the execution of
this Agreement and the performance of ValueAct’s obligations hereunder has been
taken. This Agreement constitutes the valid and binding obligation of ValueAct,
enforceable against ValueAct in accordance with its terms.

(b) ValueAct has good, valid and marketable title to all of the Shares, free and
clear of any and all Encumbrances, and ValueAct is not required to obtain the
approval of any person or governmental agency or organization to affect the sale
of the Shares. Immediately following the consummation of the sale of the Shares
to the Acquiror, good, valid and marketable title to such Shares shall vest in
the Acquiror, free and clear of any Encumbrances. ValueAct has the sole right to
dispose or direct the disposition of the Shares. “Encumbrance” shall mean any
security interest, claim, pledge, lien, charge, voting agreement, proxy,
mortgage, conditional sale agreement, title retention agreement, right of first
refusal or offer, option, adverse claim of ownership or use, any restriction on
ownership, use, voting or transfer, or any other encumbrance of any kind,
character or description whatsoever.

(c) ValueAct is not and will not be a party to any agreement, arrangement or
understanding with any Person which could result in the Acquiror having any
obligation or liability for any brokerage fees, commissions, underwriting
discounts or other similar fees or expenses relating to the transactions
contemplated by this Agreement. “Person” shall mean any individual, corporation,
company, association, partnership, limited liability company, joint venture,
trust or unincorporated organization, or a government or any agency or political
subdivision thereof.

 

2



--------------------------------------------------------------------------------

6. The Acquiror hereby represents and warrants to ValueAct that:

(a) The Acquiror is a corporation duly organized, validly existing and in good

standing under the Laws of the State of Delaware. The Acquiror has the full
right, power and authority to enter into and perform its obligations under this
Agreement. All action on the part of the Acquiror necessary for the execution of
this Agreement and the performance of its obligations hereunder has been taken.
This Agreement constitutes the valid and binding obligation of the Acquiror,
enforceable against the Acquiror in accordance with its terms.

(b) The Acquiror is not and will not become a party to any agreement,
arrangement or understanding with any Person which could result in ValueAct
having any obligation or liability for any brokerage fees, commissions,
underwriting discounts or other similar fees or expenses relating to the
transactions contemplated by this Agreement.

7. ValueAct hereby waives and releases, to the fullest extent permitted by law,
any and all claims and causes of action it has or may have against the Acquiror
and its affiliates, officers, directors, employees, agents and representatives
based upon, relating to or arising out of nondisclosure of any information or
the sale of the Shares hereunder. ValueAct acknowledges that none of the
Acquiror or any of its directors, officers, subsidiaries or affiliates has made
or makes any representations or warranties, whether express or implied, of any
kind except as expressly set forth in this Agreement.

8. Each of the representations, warranties, covenants, and agreements in this
Agreement or pursuant hereto shall survive the closing of the transactions
contemplated by this Agreement.

9. All notices and other communications in connection with this Agreement shall
be in writing and shall be deemed given if delivered personally, sent via
facsimile (with confirmation), sent via electronic mail (with confirmation),
mailed by registered or certified mail (return receipt requested) or delivered
by an express courier (with confirmation) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

if to ValueAct, to:

ValueAct Capital Management, L.P.

One Letterman Drive

Building D, 4th Floor

San Francisco, CA 94129

Attention: General Counsel

Fax: 415-362-5727

if to the Acquiror, to:

Motorola Solutions, Inc.

1303 E. Algonquin Road

Schaumburg, IL 60916

Attention: General Counsel

Fax: 1-847-576-6301

 

3



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice), to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: David C. Karp

Fax: (212) 403-2000

Email: dckarp@wlrk.com

All notices and other communications shall be deemed to have been given:
(i) when received if given in person; (ii) on the date of electronic
confirmation of receipt if sent by facsimile or other wire transmission;
(iii) three business days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid; or (iv) one business day after being deposited
with a reputable overnight courier.

10. This Agreement may be executed in two or more counterparts, each of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
party (including by means of electronic delivery or facsimile).

11. No modifications of this Agreement can be made except in writing signed by
an authorized representative of each of the parties. No failure on the part of
any party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

12. The parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the Court of Chancery or other
federal or state courts of the State of Delaware, in addition to any other
remedy to which they are entitled at law or in equity. Furthermore, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
Court of Chancery or other federal or state courts of the State of Delaware in
the event any dispute arises out of this Agreement or the transaction
contemplated by this Agreement, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (c) agrees that it shall not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the Court of Chancery or other federal or state courts of the State of
Delaware, and each or the parties irrevocably waives the right to trial by jury,
(d) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms by way of equitable relief, and
(e) irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address of such parties’ principal
place of business or as otherwise provided by applicable law. This Agreement
shall be governed in all respects, including without limitation validity,
interpretation and effect, by the laws of the State of Delaware

 

4



--------------------------------------------------------------------------------

applicable to contracts executed and to be performed wholly within such state
without giving effect to the choice of law principles of such state. EACH OF THE
PARTIES HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE OUT
OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE), DIRECTLY OR INDIRECTLY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT THEREOF.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first set forth above.

 

Motorola Solutions, Inc. By:  

/s/ Gino Bonanotte

Name:   Gino Bonanotte Title:   Executive Vice President and   Chief Financial
Officer

ValueAct Capital Master Fund, L.P.,

By its general partner, VA Partners I, LLC

By:  

/s/ Allison Bennington

Name:  

Allison Bennington

Title:  

Vice President and General Counsel

[Signature Page to Stock Purchase Agreement]